PER CURIAM:
Mary Erickson, appointed counsel for Lorenzo Sotelo-Camacho in this direct criminal appeal, has filed a motion to withdraw from further representation of the appellant supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Sotelo-Camacho’s conviction, revocation of supervised release, and sentences are AFFIRMED.